Citation Nr: 0413514	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  98-03 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the left fibula with reflex 
sympathetic dystrophy from May 19, 1997.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a fracture of the left fibula from 
February 8, 1995, to May 19, 1997.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for left ankle scarring.  

4.  Entitlement to service connection for generalized joint 
pain as a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for muscle spasms as 
manifestations of an undiagnosed illness.  

6.  Entitlement to service connection for hematuria as a 
manifestation of an undiagnosed illness.  

7.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran had verified active duty from September 8, 1991, 
to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1997, December 1997, and January 1998 
rating decisions by regional offices of the Department of 
Veterans Affairs (VA).  In March 1997, the Regional Office 
and Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
granted service connection for residuals of a left ankle 
fracture and assigned a 20 percent evaluation under 
Diagnostic Code 5271, effective from February 8, 1995, the 
date of receipt of her initial claim for VA compensation 
benefits.  In the December 1997 rating decision, the Regional 
Office (RO) in Hartford, Connecticut, increased the 
evaluation of residuals of the left ankle fracture to 30 
percent disabling, effective from May 19, 1997, and denied 
her claims of entitlement to service connection for 


generalized joint pain, muscle spasms, respiratory infections 
with pneumonia and fevers, hematuria, nausea with loss of 
appetite, headaches, and fatigue, all claimed as 
manifestations of an undiagnosed illness.  In the January 
1998 rating decision, the RO increased the evaluation for the 
service-connected post-traumatic stress disorder from 30 to 
70 percent disabling, effective from November 10, 1997.  

At an April 1998 RO hearing the veteran expressed her intent 
to pursue an appeal of the RO's denial in March 1997 of her 
claim of entitlement to service connection for hearing loss.  
When this case was previously before the Board in August 
2000, it was noted that this issue had not been developed for 
appellate review and was referred to the RO for appropriate 
action.  The hearing loss claim was later denied.  The Board 
at that time also granted a total schedular evaluation for 
post-traumatic stress disorder, denied a claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities, and found a claim for service 
connection for a back disorder well grounded.  The Board 
remanded the back claim and the remaining claims to the RO 
for additional development.  A rating decision dated in 
November 2000 implemented the Board's decision and assigned a 
100 percent evaluation for the service-connected post-
traumatic stress disorder, effective from November 10, 1997, 
the date of VA treatment.  The RO also granted entitlement to 
special monthly compensation under 38 U.S.C.A. § 1114(s) 
(West 2002), effective from November 10, 1997.  Following the 
requested development, the RO in January 2003 granted service 
connection for low back disability, and a rating decision 
dated in July 2003 granted service connection for chronic 
irritative bronchitis and tension headaches.  The rating 
decision of March 1997 had granted service connection for 
diarrhea with bloody loose stools, assigning a 30 percent 
evaluation, effective from November 2, 1994.  The rating 
decision of July 2003 granted service connection for a 
chronic digestive disorder manifested by diarrhea, nausea and 
vomiting, and rated the disorder 30 percent disabling, 
effective from November 2, 1994.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's original claim for VA compensation benefits 
was received on February 8, 1995, and has been continuously 
prosecuted since then.  

3.  From May 19, 1997, the service-connected left ankle 
fracture residuals (other than ankle scarring) are productive 
of marked ankle disability, but nonunion of the tibial and 
fibula resulting in loose motion requiring the continuous use 
of a brace is not shown.  

4.  From May 19, 1997, reflex sympathetic dystrophy 
associated with the service-connected left ankle disability 
is productive of severe incomplete paralysis of the left 
common peroneal nerve, but complete paralysis of the nerve is 
not demonstrated.  

5.  From February 8, 1995, to May 19, 1997, the service-
connected left ankle fracture residuals (other than ankle 
scarring) are manifested by no more than moderate ankle 
disability; ankylosis of the ankle is not demonstrated.  

6.  On and after April 11, 1997, service-connected left ankle 
scarring is not shown to result in an unusual or exceptional 
disability pattern.  

7.  The veteran served in the Southwest Asia Theater of 
Operations from September 16, 1991, to February 1, 1992.  

8.  Myalgias of the upper and lower extremities, claimed as 
muscle spasms, are manifestations of a medically unexplained 
chronic multisymptom illness that was acquired as a result of 
the veteran's service in the Persian Gulf.  

9.  It is not shown that any current generalized joint pain, 
hematuria, or fatigue results from an undiagnosed illness or 
medically unexplained chronic multisymptom illness.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a fracture of the left distal fibula (other 
than left ankle scarring and reflex sympathetic dystrophy), 
effective from May 19, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2003).  

2.  The criteria for a separate 30 percent evaluation for 
reflex sympathetic dystrophy associated with service-
connected left ankle disability, effective from May 19, 1997, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.20, 4.68, 4.124, Diagnostic Code 8521 (2003).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the left distal fibula from 
February 8, 1995, to May 19, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
diagnostic codes 5262, 5271 (2003).  

4.  The criteria for an evaluation in excess of 10 percent 
for left ankle scarring, effective from April 11, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7804 
(effective before and on and after Aug. 30, 2003).  

5.  Service connection for generalized joint pain as a 
manifestation of an undiagnosed or chronic multisymptom 
illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. § 3.317 (2003).  

6.  Service connection for myalgias of the upper and lower 
extremities, claimed as muscle spasms, as manifestations of a 
chronic multisymptom illness is warranted.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.317 (2003).  

7.  Service connection for hematuria as a manifestation of an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. § 3.317 (2003).  

8.  Service connection for fatigue as a manifestation of an 
undiagnosed or chronic multisymptom illness is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 
3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decisions, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate her claims 
and of her and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO provided notice of the veteran's 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, only after initial rating decisions had been entered.  
However, this appeal has been extensively developed and is 
ripe for decision.  The Board is of the opinion that no 
useful purpose would be served by remanding the case to the 
RO for a de novo adjudication of the claims herein addressed 
to attempt to redress the fact that the timing of the notice 
did not follow the precise sequence suggested by the VCAA.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Remanding the case for this purpose would exalt form over 
substance without any true benefit accruing to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of 


the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
further notes that the June 2002 notice letter to the veteran 
listed the additional information or evidence that the RO 
needed from her and requested that she tell the RO "about 
any additional information or evidence that you want us to 
try to get for you."  

A.  Increased rating for left ankle disability

The record shows that the veteran's original claim for 
service connection for left ankle disability was received on 
February 8, 1995, and was granted in a rating decision dated 
in March 1997, which classified the disability as residuals 
of a fracture of the left distal fibula with left ankle 
scars.  A 20 percent rating was assigned under Diagnostic 
Code 5271, effective from February 8, 1995.  The veteran 
disagreed with the evaluation assigned, and this appeal 
ensued.  

The veteran's claim for a higher evaluation for service-
connected left ankle disability is an original claim that was 
placed in appellate status by her disagreement with the 
initial rating award.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings may be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The rating decision of December 1997 included reflex 
sympathetic dystrophy with the service-connected left ankle 
disability and evaluated the disability as 30 percent 
disabling under diagnostic codes 5262 and 8599, effective 
from May 19, 1997.  A rating decision dated in January 2003 
continued the 30 percent rating under diagnostic codes 5262 
and 8521 but granted a separate 10 percent evaluation for the 
service-connected left ankle scarring under Diagnostic Code 
7804, effective from April 11, 1997.  


1.  Left Ankle Disability from May 19, 1997

Under Diagnostic Code 5262, a 20 percent evaluation requires 
that malunion of the tibia and fibula produce moderate knee 
or ankle disability.  A 30 percent evaluation requires that 
malunion of the tibia and fibula produce marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent evaluation if there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

On VA examination in February 2003, the veteran stated that 
she wore a brace on her left ankle on flare-ups of 
incapacitating weakness in order to give it support.  She 
used a cane as needed whenever she felt that her legs would 
give way, especially her left leg, from fatigue, weakness, 
and lack of endurance.  She reported that four surgeries had 
been performed on her left ankle in 1992 and 1993.  She had 
medial and lateral surgical scars.  She said that the medial 
scar site was repeatedly used as the incisional site for 
surgeries on her left ankle.  She reported that since 1993, 
she had fractured her left ankle at least three times and had 
required a CAM walker during her rehabilitative healing phase 
after each event.  The fractures were precipitated by 
weakness of the left ankle during ambulation with collapse to 
inversion or eversion and resultant fracture.  There were no 
"inflammatory arthritis conditions."  The veteran also said 
that her left leg always limped during ambulation and that 
she dragged her left leg and tried not to re-injure the left 
ankle.  

An examination showed that the veteran had severe pain and no 
strength on dorsiflexion of the left ankle.  She had no 
strength on left plantar flexion, but this movement was 
productive of only mild pain.  There is no showing, however, 
of ankylosis of the left ankle such as to warrant evaluation 
under Diagnostic Code 5270.  Ankylosis is immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).  

The examiner was unable to touch the left medial ankle in the 
posterior tibial region due to extremely painful sensitivity.  
There was, however, normal color, warmth and texture of the 
left leg and foot.  There was mild nonpitting edema of the 
left ankle.  The left ankle scarring was painful to light 
touch.  The toenails were healthy.  The left lower leg showed 
weak quivery flexion against resistance.  X-rays of the left 
ankle in January 2003 showed a well-corticated osseous 
fragment adjacent to the medial malleolus consistent with an 
old ununited fracture.  There was a well-demarcated circular 
lucency with a sclerotic margin in the distal tibia likely 
due to a previously removed external fixation device.  The 
ankle mortise appeared symmetric.  There was diffuse soft 
tissue prominence.  Of incidental note was minimal 
ossification at the insertion of the Achilles tendon on the 
calcaneus, as well as a small plantar calcaneal spur.  The 
radiologist's impression was evidence of remote medial 
malleolar fracture.  

Although left ankle x-rays suggest that the veteran had 
experienced an old ununited fracture, there is no showing of 
the presence of a current ununited fracture of the tibia and 
fibula productive of loose motion requiring a brace.  The 
veteran said that she wore an ankle brace only on flare-ups 
of incapacitating weakness; there is no indication of the 
need for the continuous wearing of a left ankle brace because 
of the nonunion of the tibia and fibula with loose motion.  
The 30 percent evaluation assigned is based on the presence 
of marked ankle disability and therefore contemplates the 
factors addressed in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
such as pain, pain on use, weakened movement, excess 
fatigability, incoordination, and instability.  See 38 C.F.R. 
§§ 4.40, 4.45 (2003).  It follows that a 40 percent 
evaluation for the service-connected left ankle disability is 
not warranted under the provisions of Diagnostic Code 5262.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

The left ankle injury residuals include reflex sympathetic 
dystrophy, which has been rated as for paralysis of the left 
common peroneal nerve under Diagnostic Code 8521.  See 38 
C.F.R. § 4.20.  Under that diagnostic code, a 30 percent 
evaluation is warranted for severe incomplete paralysis of 
the common peroneal nerve.  


However, a 40 percent evaluation requires complete paralysis 
of the nerve manifested by foot drop and slight droop of the 
first phalanges of all toes; inability to dorsiflex the foot; 
lost dorsiflexion of the proximal phalanges of the toes; lost 
abduction of the foot; weakened adduction; and anesthesia 
covering the entire dorsum of the foot and toes.  

The February 2003 examination findings show that the veteran 
had normal sensation of the large, second, and middle toes.  
There was trace to faint sensation of the left 4th and 5th 
toes and no sensation of the left sole, heel, and arch of the 
foot.  However, deep tendon reflexes were symmetric at the 
Achilles tendon.  There is no showing that the nerve lesion 
has resulted in foot drop or in slight droop of the first 
phalanges of all of the veteran's toes.  Although the 
examiner found that the left peroneal nerve damage had 
resulted in severe impairment of the veteran's ability to 
ambulate, the examiner noted that ambulation was also 
severely impaired by the multiple fractures and surgeries of 
the left ankle.  The Board concludes that the severity of the 
nerve damage in this case is contemplated in the criteria for 
a 30 percent evaluation under Diagnostic Code 8521, which 
requires a showing of severe incomplete paralysis of the 
peroneal nerve.  

However, as the nerve paralysis affects some functions, such 
as dorsiflexion of the toes, that are not contemplated in the 
evaluation assigned under Diagnostic Code 5262, the veteran 
is entitled to a separate evaluation for the nerve 
impairment.  Under the amputation rule, the combined rating 
for disabilities of an extremity may not exceed the rating 
for amputation of that extremity at the elective level were 
amputation to be performed.  38 C.F.R. § 4.68.  Thus, the 
combined evaluation for disabilities below the knee may not 
exceed the 40 percent evaluation available under Diagnostic 
Code 5165 for a below-knee amputation.  The 30 percent rating 
separately assigned for impairment of the left common 
peroneal nerve is subject to the amputation rule in this 
case.  



2.  Left Ankle Disability from February 8, 1995, to May 19, 
1997

A 20 percent evaluation is warranted under Diagnostic Code 
5271 for marked limitation of ankle motion.  As indicated 
above, a higher evaluation under Diagnostic Code 5270 
requires fusion of the ankle joint, which is not shown here.  

On VA orthopedic examination in August 1996, the veteran 
complained of pain and aching in her left ankle at all times.  
She described frequent swelling and problems with her knee, 
hip and back.  She said that her activity level was markedly 
diminished as a result of her energy level.  She was no 
longer able to run or perform activities of daily living.  
She reported having sustained a closed bimalleolar fracture 
of the left ankle in service.  Following a subsequent injury 
to the ankle in service, she underwent open reduction and 
internal fixation "with a plate and screws on the lateral 
malleolus with a syndesmotic screw and a single screw for a 
medial malleolar fracture."  She reported that she later had 
three separate surgeries for screw removal and one for 
removal of the syndesmotic screw.  

Examination of the left ankle showed a 6-inch lateral 
incision that was healed, a 4-inch median incision that was 
healed, and a small incision for her syndesmotic screw.  She 
demonstrated dorsiflexion to 5 degrees and plantar flexion to 
30 degrees.  Normal dorsiflexion of the ankle is from zero 
degrees to 20 degrees, while normal plantar flexion is from 
zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2003).  She had eversion to 5 degrees and inversion to 20 
degrees.  She had normal subtalar motion.  She was tender to 
deep palpation about the ankle.  X-rays from 1994 showed 
maintenance of the mortise and the healed fractures.  The 
assessment was status post service-connected bimalleolar 
ankle fracture requiring open reduction and internal fixation 
with subsequent chronic pain, weakness, and decreased range 
of motion.  X-rays of the ankle in August 1996 showed some 
mild chronic changes of the medial malleolus with no evidence 
of any degenerative arthritis of the tibiotalar joint.  

During the pertinent timeframe, the examination findings do 
not show malunion of the tibia and fibula with marked ankle 
disability such as to warrant a 30 percent rating under 
Diagnostic Code 5262.  Only mild chronic changes of the 
medial malleolus were visualized on x-rays in August 1996, 
and the veteran had normal subtalar motion.  Although she had 
marked limitation of ankle dorsiflexion, she had only mildly 
impaired plantar flexion.  She had limited inversion but 
significant eversion of the ankle.  The reflex sympathetic 
dystrophy associated with the left ankle injury was not shown 
until May 19, 1997, and therefore may not be part of the 
evaluation of the left ankle fracture residuals prior to that 
date.  See 38 U.S.C.A. § 5110(a) (West 2002).  Although ankle 
weakness and significant pain have been constant residuals of 
the service-connected left ankle fracture, these residuals 
were contemplated in the 20 percent evaluation assigned under 
Diagnostic Code 5262.  See DeLuca v. Brown, supra.  The Board 
concludes that the preponderance of the evidence is against a 
finding that more than moderate ankle disability was then 
shown.  It follows that the claim for a rating in excess of 
20 percent for residuals of a fracture of the left fibula 
from February 8, 1995, to May 19, 1997, must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

3.  Left Ankle Scarring from April 11, 1997

The VA orthopedic examination in August 1996 showed that the 
veteran's left ankle displayed a 6-inch lateral incision that 
was healed, a 4-inch median incision that was healed, and a 
small incision for her syndesmotic screw.  However, she was 
tender to deep palpation only about the ankle; there was no 
specific showing that the left ankle scarring was itself 
tender and painful on objective examination.  

On VA examination for systemic conditions on April 11, 1997, 
it was reported that the veteran had about a 4.5-inch scar at 
the left medial malleolus and that there was pain with deep 
palpation around the ankle area.  The 10 percent evaluation 
under Diagnostic Code 7804 was made effective from the date 
of examination.  This is the schedular maximum evaluation for 
a painful scar, whether the scar is rated under the criteria 
in effect prior to August 30, 2002, or under the criteria 
that became effective on that date.  

The Board has therefore considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  The provisions of the cited regulation were 
provided to the veteran and her representative in the 
statement of the case issued in November 1998.  The record 
does not show such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  There is no showing that the 
service-connected left ankle scarring, by itself, resulted in 
frequent hospitalizations or in marked interference with 
employment.  Indeed, the record shows a lengthy history of 
numerous physical and mental disorders that have, in their 
combined effect, markedly impeded or stymied regular gainful 
employment.  As indicated above, the veteran's service-
connected post-traumatic stress disorder has been rated 100 
percent disabling for a number of years.  A 100 percent 
schedular rating for psychiatric disability contemplates 
symptoms of such severity as to result in total occupational 
and social impairment.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The adverse 
occupational impact of the service-connected disability is 
contemplated in the 10 percent rating now in place.  Based on 
these considerations, the Board finds that the RO did not err 
in failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

It follows that a rating in excess of 10 percent, effective 
from April 11, 1997, for left ankle scarring must be denied.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

B.  Service connection claims

Section 3.317 of title 38, Code of Federal Regulations, 
provides as follows:  

(a)(1) Except as provided in 
paragraph (c) of this section, VA will 
pay compensation in accordance with 
chapter 11 of title 38, United States 
Code, to a Persian Gulf veteran who 
exhibits objective indications of a 
qualifying chronic disability, provided 
that such disability:  

(i) Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
(ii) By history, physical 
examination, and laboratory tests cannot 
be attributed to any known clinical 
diagnosis.  

(2)(i) For purposes of this section, 
a qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following):  

(A) An undiagnosed illness;

(B) The following medically 
unexplained chronic multisymptom 
illnesses that are defined by a 
cluster of signs or symptoms:  

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; 
or

(4) Any other illness that the 
Secretary determines meets the 
criteria in paragraph 
(a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or

(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection.  

(ii) For purposes of this section, 
the term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained.  

(3) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  

(4) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  

(5) A chronic disability resulting 
from an undiagnosed illness referred to 
in this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  

(6) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  

(b) For the purposes of paragraph 
(a)(1) of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness or medically 
unexplained chronic multisymptom illness 
include, but are not limited to:  

(1) Fatigue
(2) Signs or symptoms involving skin
(3) Headache
(4) Muscle pain
(5) Joint pain
(6) Neurologic signs and symptoms
(7) Neuropsychological signs or 
symptoms
(8) Signs or symptoms involving the 
respiratory system (upper or lower)
(9) Sleep disturbances
(10) Gastrointestinal signs or 
symptoms
(11) Cardiovascular signs or 
symptoms
(12) Abnormal weight loss
(13) Menstrual disorders.

(c) Compensation shall not be paid 
under this section:  

(1) If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or

(2) If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or

(3) If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d) For purposes of this section:  

(1) The term Persian Gulf veteran 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  

(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  
(Authority:  38 U.S.C. 1117).  

Generalized Joint Pain

The record shows that the veteran sustained an acute right 
ankle sprain in August 1993 while on inactive duty training, 
but the service medical records are otherwise 


negative for complaints or findings of other joint pain 
problems (except for the service-connected left ankle 
disability).  Although the veteran gave a history of swollen 
or painful joints when examined for the National Guard in 
June 1993, the examiner noted only the residuals of the left 
ankle injury sustained in service.  

Lay witness statements from her parents and from 
acquaintances indicate that she had complained of joint pain.  
However, these statements were all received in October and 
November 1996 and are not wholly clear on when the veteran's 
complaints of joint pain actually began, although her 
parents' statements suggest that her joint pain became 
manifest during 1996.  Moreover, none of the lay witnesses 
has the medical expertise to render a diagnosis or to opine 
on the origin of any observed symptomatology.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995), and cases cited therein.  

The veteran complained of bilateral shoulder and ankle pain 
on her Persian Gulf Registry examination in July 1994.  The 
impression was arthralgias of the shoulders and ankles.  The 
left shoulder, the examiner said, appeared to have a discrete 
chronic bursitis on examination.  

The veteran was seen at a VA outpatient clinic in January 
1995 after she fell down a flight of stairs three hours 
previously and hit her head, shoulders and low back.  She was 
seen about nine days later, when she complained of low back 
pain of two to three days' duration.  She said that she had 
had similar low back pain in the past.  X-rays of the 
lumbosacral spine revealed minimal disc space narrowing.  
When she was examined by VA in August 1996, she did not 
complain of joint pain, except for her left ankle.  The 
veteran was seen as an outpatient on September 13, 1996, with 
complaints of diffuse ankle, shoulder and knee pain.  The 
diagnostic impressions were polyarthralgia and possible 
fibromyalgia, and a rheumatology consultation was requested.  

J. W. Martin, D.C., said in a statement of November 11, 1996, 
that he began treating the veteran in September 1992.  He 
noted that she had sustained a severe left ankle injury 
during the Gulf War and had had multiple physical complaints 


since her return.  He reported that her complaints in 
November 1996 included daily left knee, left back and 
bilateral neck pain, swollen ankles, painful joints, and 
fatigue.  Dr. Martin's statement showing the onset of 
multiple joint pain in 1996 is in fact consistent with the 
statements of the veteran's parents.  

The veteran was again seen on November 13, 1996, with 
complaints that include right hip pain of about one month's 
duration when standing or walking.  On November 20, 1996, she 
complained of intermittent low back pain since 1992 without a 
history of trauma to the back.  She also complained of pain 
in the shoulders, hips and both ankles (greater in the left 
ankle than the right).  The pertinent assessment was chronic 
low back pain possibly secondary to increased weight and 
chronic lumbosacral strain.  In May 1997, she was offered a 
trigger point injection for her low back complaints, but she 
refused the treatment.  Her left ankle pain was felt to be 
attributable to a neuroma-type pain along the incision (which 
was separately rated).  

A VA examination for systemic conditions on April 11, 1997, 
culminated in a pertinent diagnosis of chronic multiple joint 
pains of unknown etiology.  On VA orthopedic examination on 
April 17, 1997, the veteran complained of some mild aching on 
palpation of the right hip, knees, and left shoulder.  An 
examination culminated in an impression that the veteran's 
subjective joint aches in several locations "may well be 
related to compensation or overuse from her previous ankle 
injury."  The examiner suspected that due to her 
intermittent antalgic gait from the left ankle problem, "she 
may have developed compensatory right hip bursitis due to 
atypical weight-bearing and similarly she may have developed 
some aching in the knees specifically related to anserine 
bursitis."  The left shoulder discomfort "may have been 
related to her frequently carrying a heavy backpack over the 
left shoulder, as the cane was in her right hand."  This, 
the examiner said, "would correlate with probable mild 
aching and strain type injury around the left 
acromioclavicular joint."  The examiner noted that at the 
time of the examination, these joints had normal range of 
motion without objective abnormalities, "and so the 
disability is quite minimal with merely subjective 
discomfort."  

When the veteran was seen in the outpatient clinic in 
February 1998, she complained of joint pain, which was 
thought to be possibly related to gait disturbance from her 
ankle injury.  

When seen in the VA outpatient clinic in June 1998, it was 
reported that she had back pain and bruising at the site of a 
lumbar puncture.  

The record shows that the veteran was seen in a VA emergency 
room on January 12, 1999, after she slipped on ice and 
twisted her right ankle earlier that day.  A fracture of the 
right distal fibula was assessed.  

When seen in the VA outpatient clinic on July 29, 2002, a 
history of chronic low back pain was noted.  

On VA examination in February 2003, the examiner found that 
the veteran's upper and lower extremities had arthralgic pain 
in various degrees of flare-up inasmuch as the left shoulder 
hurt more than the right, and the left leg had associated 
multiple left ankle injuries and left leg peroneal nerve 
injury with hypersensitivity to pain.  It was reported that 
during flare-ups, the joints became painful, weak, stiff, and 
would swell, especially the ankles and lower legs with 
redness and blanching.  Puffiness was always associated with 
the painful joint.  On the day of the examination, the 
veteran complained of puffy hands and redness verified by the 
examiner.  The examiner said that the veteran's left leg 
peroneal nerve injury and left ankle fracture had healed "on 
an angle."  Flare-ups of arthralgias, the veteran reported, 
lasted for two days.  The VA examination in February 2003 
culminated in a pertinent diagnosis of generalized bilateral 
arthralgias with flare-ups since the Persian Gulf War.  The 
examiner also found right ulnar nerve compression that dated 
back to the Persian Gulf War and was partly associated with 
arthralgias of the right arm; left peroneal nerve damage that 
severely impaired the veteran's ambulation; and multiple 
fractures and repairs of the left ankle that also severely 
impaired the veteran's ambulation.  

When the Board considered this case in August 2000, it noted 
that the VA orthopedic examiner's etiological opinion in 
April 1997 conflicted with the diagnosis of the VA examiner 
who conducted the systemic conditions examination at that 
time.  The Board therefore remanded the case for additional 
medical evaluation.  However, the diagnosis entered in 
February 2003 does not appear to have taken into account the 
multiple injuries of multiple joints that occurred following 
service.  The record shows that following service, the 
veteran sustained injuries to her neck, shoulders, low back, 
and right ankle.  There was also evidence that the veteran 
had bursitis in the left shoulder, right hip, and both knees 
due mostly to compensation for the severe left ankle fracture 
residuals.  This evidence does not appear to have been 
addressed by the VA examiner in February 2003.  An opinion 
based on an inaccurate factual premise has little probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996).  

Because there is persuasive evidence of post service injury 
of multiple joints, no showing of joint pain in service other 
than in the service-connected left ankle, and evidence that 
some of the joints complained of are impaired as a result of 
compensation for the left ankle injury, the Board concludes 
that service connection for generalized joint pain due to an 
undiagnosed or medically unexplained chronic multisymptom 
illness is not warranted.  See 38 C.F.R. § 3.317(a), (b).  

Muscle Spasms

The service medical records are negative for complaints or 
findings of muscle spasms.  A lay witness indicated in her 
statement that the veteran complained of muscle spasms in 
1994, and the veteran's father indicated that she had muscle 
fatigue.  However, her Persian Gulf Registry examination in 
July 1994 showed no complaints or findings of muscle spasms, 
and the veteran did not complain of muscle spasms on VA 
examination in August 1996.  Although she complained of back 
pain when seen on September 13, 1996, and November 20, 1996, 
no muscle spasm was noted.  On the latter occasion, there was 
tenderness to palpation of the paraspinal muscles at the L5-
S1 level.  No muscle spasms were reported on VA orthopedic 
examination in April 1997.  However, medication was 
prescribed for 


muscle spasms when she was discharged from a VA hospital in 
November 1997.  The veteran complained of a little 
"soreness" over her paraspinal muscles of the mid-back when 
seen in the outpatient clinic in December 1997.  

The record shows that the veteran was long followed by VA for 
her organic and psychiatric complaints.  When seen in the 
outpatient clinic in August 1998, her complaints included 
neck stiffness after landing on the back of her neck during 
her aikido.  Muscle strain and bruising was suspected.  On 
admission to a VA hospital in late August 1998, she reported 
that she took aikido classes and had sustained multiple 
injuries from her classes.  On examination, she had multiple 
large bruises of different ages, which the veteran said were 
from aikido.  

On VA examination for chronic fatigue syndrome in February 
2003, the veteran reported that she had had myalgias of the 
of the upper and lower extremities since the Persian Gulf 
War.  She claimed that she had spontaneous spasms of the 
lower extremities that incapacitated her.  She said that 
these flare-ups of spasms occurred two to three times a week 
and lasted an hour, whether they occurred during the day or 
night.  She stated that anytime she drove more than two 
hours, she had very painful incapacitating spasms of her 
thighs and calves, which would drain her completely and which 
occurred at the end of the driving trip.  That is when, she 
said, she took her medication for pain, which consisted of 
Percocet, Motrin, and Robaxin.  Although muscle spasms were 
not elicited on examination, the examiner diagnosed chronic 
progressive debilitating generalized myalgias, including of 
the upper and lower extremities, dating back to the Persian 
Gulf War.  

Although the record shows that the veteran has experienced a 
number of post service injuries unrelated to any claim of 
muscle spasm or pain dating from the Persian Gulf War, and 
although her June 1993 examination for the National Guard did 
not disclose the presence of myalgias, the fact remains that 
she experiences muscle pain in the upper and lower 
extremities for which she has long been treated with pain 
medications.  Rating by analogy to fibromyalgia under 
Diagnostic Code 


5025, it may be said that the myalgias are present to a 
compensable degree during the presumptive period because they 
require medication to control.  See 38 C.F.R.
§ 4.71a, Diagnostic Code 5025 (2003).  In these 
circumstances, the Board will accord the veteran the benefit 
of the doubt and find that myalgias of the upper and lower 
extremities, claimed as muscle spasms, are manifestations of 
an undiagnosed or medically unexplained multisymptom illness 
and thus entitled to service connection on a presumptive 
basis under 38 C.F.R. § 3.317(a)(1)(i).  See 38 U.S.C.A. § 
5107(b).  

Hematuria

The service medical records are negative for complaints or 
findings of hematuria, and the lay witness statements 
submitted do not refer to any hematuria.  Although hematuria 
was noted on her Persian Gulf Registry examination, the 
diagnostic impression in September 1994 was that the 
hematuria was probably secondary to a urinary tract 
infection.  An intravenous pyelogram (IVP) was normal in 
November 1994.  The veteran was noted to have left flank pain 
and urinary urgency in July 1995, and a urinary tract 
infection was diagnosed.  The VA examination of August 1996 
reflected a history of microhematuria with a normal 
cystoscopic examination.  Hematuria was not found on VA 
examination in April 1997.  

The veteran underwent cystoscopy and bilateral retrograde 
pyelography by VA on December 4, 1997.  The operative report 
shows a history of persistent microscopic hematuria and 
indicates that the veteran had undergone an IVP some years 
before without obvious etiology.  The postoperative diagnosis 
was hematuria.  The pathology report reflects a biopsy of the 
bladder that showed no abnormality or malignancy.  

During VA treatment in 1998, a history of kidney stones was 
noted.  

The record shows that the veteran's hematuria was eventually 
attributed to angiomyolipoma.  Angiomyolipoma is a benign 
tumor containing vascular, adipose, and muscle elements; it 
occurs most often as a renal tumor with smooth muscle 


elements usually in association with tuberous sclerosis.  
Dorland's Illustrated Medical Dictionary 79 (28th ed. 1994).  
An ultrasound and CT scan in February 1998 confirmed the 
presence of an angiomyolipoma.  

Although a VA examination for chronic fatigue syndrome in 
February 2003 diagnosed chronic asymptomatic microhematuria 
that dated back to the Persian Gulf War, this opinion does 
not appear to have taken into account the presence of the 
angiomyolipoma found in 1998.  Subsequent VA outpatient notes 
in July 2002 and in March, April and May 2003 indicate that 
the veteran's hematuria was related to her angiomyolipoma.  
Although a urinalysis in service in July 1992 revealed the 
presence of blood, it is notable that the veteran's physical 
examination for the National Guard in June 1993 was negative 
for complaints or findings of hematuria and that a urinalysis 
at that time was negative for any microscopic abnormalities.  
The July 1992 finding appears to have been incidental, as 
urinalyses prior to that time were also negative for blood in 
the urine.  The Board gives greater weight to the findings 
regarding the angiomyolipoma because the examiner's 
attribution in February 2003 of the hematuria to the Persian 
Gulf War was based on an incomplete factual predicate.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (probative 
value of medical opinion is based on the medical expert's 
personal examination of the veteran, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  As the hematuria has 
been attributed to a known clinical diagnosis, service 
connection for hematuria as a manifestation of an undiagnosed 
illness must be denied.  38 C.F.R. § 3.317(a)(1)(ii).  

Fatigue

The service medical records are also essentially negative for 
specific complaints or findings of fatigue.  Many of the 
veteran's lay witness statements observed that she had 
complaints of fatigue.  Moreover, the veteran complained of 
fatigue on her Persian Gulf Registry examination.  She said 
that she was always tired and lethargic.  She reported that 
she attended school full time and also worked in the National 
Guard but that she did not think that she should be "this 
tired."  Fatigue 


was included among the impressions.  However, she did not 
complain of fatigue on VA examination in August 1996, 
although she complained of increased fatigue when seen in the 
outpatient clinic on November 20, 1996, and mentioned fatigue 
at the time of her neuropsychiatric testing in April 1997.  
However, complaints or findings of fatigue were not noted on 
the VA examination for systemic conditions on April 11, 1997.  
When seen in the orthopedic clinic in May 1997, however, she 
complained of chronic fatigue since January 1992.  

The VA examiner in February 2003 reported that a diagnosis of 
chronic fatigue syndrome had been made at Fort Jackson in 
1992.  The examiner diagnosed chronic progressive 
debilitating generalized myalgias and arthralgias that did 
not fit the criteria for chronic fatigue syndrome and said 
that the symptoms dated back to the Persian Gulf War.  
However, the examiner also diagnosed weakness "related to 
chronic fatigue syndrome that dated back to the Persian Gulf 
Syndrome.  Chronic fatigue syndrome is a known clinical 
diagnosis.  See 38 C.F.R. § 4.88a(a) (2003) (setting for the 
criteria for a diagnosis of chronic fatigue syndrome for VA 
purposes).  The fact that the examiner found that not all of 
the criteria for such a diagnosis were met necessarily means 
that the chronic fatigue syndrome that was diagnosed is the 
medically unexplained chronic multisympton illness designated 
as chronic fatigue syndrome under the provisions 38 C.F.R. § 
3.317(a)(2)(i)(B)(1).  

However, the question remains whether this form of chronic 
fatigue syndrome can be related to the veteran's service in 
the Persian Gulf War.  Although the veteran has complained of 
fatigue intermittently since service, it is notable that she 
has complained of sleep disturbance both during and after 
service.  When seen at a service clinic in March 1992, it was 
reported that she had been found in the Day Room "unable to 
sleep."  She stated that she had "nightmares about Kuwait" 
when the lights were out and the room was quiet.  The record 
shows that sleep disturbance, insomnia, and depression have 
been features of her psychiatric disability picture in the 
post service years.  On a medical history associated with her 
examination for the National Guard in June 1993, the veteran 
gave a history of frequent trouble sleeping.  When the 
veteran was hospitalized by VA in August and 


September 1998, the diagnoses on Axis I were post-traumatic 
stress disorder, alcohol abuse, and history of cannabis 
abuse.  Her discharge medications included Lorazepam for 
insomnia.  

The veteran was still on Lorazepam when she underwent a VA 
psychiatric examination in April 2001 that culminated in 
pertinent diagnoses of post-traumatic stress disorder, and 
major depressive disorder.  One of the features that the 
psychiatric examiner associated with the veteran's post-
traumatic stress disorder was persistent symptoms of 
increased arousal, which included nightly difficulty falling 
asleep and staying asleep.  When seen at the outpatient 
clinic in June 2003, Ativan (Lorazepam) continued to be 
prescribed.  

When seen in the VA outpatient clinic in March 2003, it was 
felt that her fatigue was one of a constellation of symptoms 
that might be attributable to diabetes mellitus or 
hypothyroidism.  

The Board finds that it is reasonably inferable from the 
evidence of record that the fatigue that the veteran 
experiences is more likely due to a known clinical diagnosis, 
whether mental or organic, than to an undiagnosed or 
medically unexplained chronic multisymptom illness resulting 
from the Persian Gulf War.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  It bears emphasis 
that a chronic multisymptom illness of partially understood 
etiology and pathophysiology is not considered medically 
unexplained under the controlling regulation.  As the claimed 
fatigue is likely attributable to known clinical diagnoses, 
service connection for fatigue as a manifestation of an 
undiagnosed or chronic multisymptom illness is not warranted.  
38 C.F.R. § 3.317(a)(1)(ii).  



ORDER

An evaluation in excess of 30 percent for residuals of a 
fracture of the left fibula, effective from May 19, 1997, is 
denied.  

A separate 30 percent evaluation for reflex sympathetic 
dystrophy involving the left ankle, effective from May 19, 
1997, is granted, subject to the amputation rule and 
controlling regulations governing the payment of monetary 
benefits.  

An evaluation in excess of 20 percent for residuals of a 
fracture of the left fibula from February 8, 1995, to May 19, 
1997, is denied.  

An evaluation in excess of 10 percent for left ankle 
scarring, effective from April 11, 1997, is denied.  

Service connection for generalized joint pain as a 
manifestation of an undiagnosed or chronic multisymptom 
illness is denied.  

Service connection for myalgias of the upper and lower 
extremities, claimed as muscle spasms, as manifestations of a 
chronic multisymptom illness is granted.  

Service connection for hematuria as a manifestation of an 
undiagnosed illness is denied.  

Service connection for fatigue as a manifestation of an 
undiagnosed or chronic multisymptom illness is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



